The question here being a federal question, the State Court is bound to follow the decision thereon by the United States Supreme Court, the tribunal invested with power to finally determine such questions; and under my construction of the decisions of that Court in the case of St. Louis  S.F. Ry. Co. v. James,161 U.S. 545, and Louisville, N.A.  C. Ry. Co. v. Louisville *Page 170 Trust Co., 174 U.S. 552, and other cases quoted by Mr. Associate Justice Jones in his opinion, in Calvert v. Southern Ry. Co., I cannot do otherwise than concur in the opinion of Mr. Justice Jones. At the same time, I concur in so much of the opinion of Mr. Justice Gary which states that we are bound either to follow the principles announced by our Supreme Court, in State ex rel. Southern Ry. Co. v. Tompkins,48 S.C. 49, or it should be overruled. My opinion is that these opinions quoted supra, will have the effect of overruling the Tompkins case, and that case will necessarily be overruled when properly brought before the Court.